Citation Nr: 1516855	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for neck disorder.

2.  Entitlement to service connection for right shoulder disorder.

3.  Entitlement to service connection for left shoulder disorder.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1984 to August 1984, and from July 1985 to September 1985; and on active duty from June 2004 to August 2005, and from May 2009 to June 2010.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO, inter alia, denied service connection for status post cervical disc fusion (claimed as neck condition), right shoulder disorder, and left shoulder disorder.  In October 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013.

The Board notes that, in addition to the paper claims file, the Veteran has a paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) file associated with his claims.  A review of the documents in those electronic files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For the reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional action in this appeal is warranted.

The Veteran is seeking service connection for a neck disorder and for right and left shoulder disorders..  With regard to the Veteran's neck, he alleges that although a neck problem pre-existed his second period of active duty, his neck disorder was aggravated beyond its normal progression while he was on active duty service from May 2009 to June 2010.  With respect to his shoulders, he alleges that he began experiencing shoulder pain while on active duty from June 2004 to August 2005.

The Veteran was afforded a VA examination in September 2010.  The examiner diagnosed the Veteran with status post anterior cervical diskectomy and fusion at C5-C6.  During the examination, the Veteran reported that his disorder began in 2007, and that he saw a neurosurgeon that performed a herniated disk repair with a plate inserted into the cervical spine.  Aside from noting the 2007 surgery, the examiner did not further opine as to the etiology of the Veteran's neck disorder.  Since the surgery was performed prior to his second period of active duty service, the question of whether the Veteran was sound at service entrance has been raised.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, the VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Id.; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board notes that the Veteran's Pre-Deployment Health Assessment from May 2009 did not note any disorder associated with the Veteran's neck.  Therefore, the presumption of soundness applies.  However, as noted above, the September 2010 examiner did not discuss the etiology of the Veteran's neck disorder, and did not address whether any neck disorder clearly and unmistakably existed prior to service and was not aggravated by service.  Therefore, the record does not include sufficient medical information to determine whether the presumption of soundness has been rebutted, or whether the record otherwise presents a basis for an award of service connection.

Regarding the Veteran's claims for right shoulder and left shoulder disorders, during the September 2010 examination, the Veteran stated that he experienced radiating pain across both shoulders and into his neck, as well as down to his palms.  Although the examiner noted the Veteran's complaints that he experienced pain in both shoulders that radiated into his palms, the September 2010 examination report seemed to focus on the presence of any orthopedic disabilities, only, and did not specifically address whether there was any neurological pathology underlying the Veteran's complaints.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essentially for a proper appellate decision").

Given the above-noted deficiencies, as well as the outstanding medical treatment records being sought, below, the Board finds that further medical opinions based on full consideration of all pertinent evidence, to include the Veteran's lay assertions, are needed to resolve each claim.  Id.; see also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

If the September 2010 examiner is unavailable, the AOJ should obtain an opinion, based on review of the claims file (to the extent possible), from another, appropriate medical professional.  The AOJ should arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the competent medical professional.

Prior to obtain further medical opinions, the RO undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  In this regard, the Board notes that there appears to be outstanding private treatment records relevant to the Veteran's claims.  In his May 2010 claim, the Veteran indicated that he received treatment for his neck disorder and shoulder disorders from a Dr. P.  In August 2010, the AOJ sent a letter to the Veteran requesting that he complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for Dr. P.  However, there is no indication that the Veteran returned a completed VA Form 21-4142, and treatment records from Dr. P have not yet been associated with the claims file.  

Therefore, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In the letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records-to include outstanding  private treatment records from Dr. P.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent medical records, to include private treatment records from Dr. P. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange to obtain addendum opinions from the VA examiner who conducted the September 2010 VA examination.  

If the September 2010 examiner is not available, document that fact in the claims file, and obtain an opinion, based on review of the claims file (to the extent possible), from another, appropriate medical professional.  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinions/reports must reflect full consideration of the Veteran's documented history and assertions.

In rendering each requested opinion, the physician must consider and discuss all medical and other objective evidence, as well as all lay evidence-to include the Veteran's assertions as to in-service in service injury or other occurrence(s), as well as assertions as to the onset and continuity of his symptoms (which he is competent to assert).  If the physician finds reason to question the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

The examiner must provide all examination findings (if any) along with complete, clearly-stated rationale for the conclusions reached, whether favorable or unfavorable, citing to specific evidence of record, as warranted.

Neck - With regard to the Veteran's neck/cervical spine  the physician should clearly identify all disorder(s) existing currently or at any point pertinent to the current claim for service connection (even if currently resolved).  

Then, with respect to each such diagnosed disorder, the physician should provide an opinion, based on sound medical principles, addressing the following:

(a) (1) Whether the disability clearly and unmistakably existed prior to the Veteran entry into his most recent period of active service, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of the Veteran's military service.

In addressing the above, if the physician determines that there was an increase in severity of a pre-existing disability during service, the examiner should also indicate whether such increase was clearly and unmistakably due to the natural progression of the disorder.

(b)  For each neck disorder determined not to have clearly and unmistakably existed prior to service,  the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was incurred during service.

Right and Left Shoulders - For each shoulder, the examiner should clearly indicate whether the Veteran currently has, or at any time pertinent to these claims, have had any orthopedic or neurological disability(ies) underlying the Veteran's complaints (even if currently resolved). 

If so, then, with respect to each such diagnosed disability, the examiner should provide an opinion, based on sound medical principles, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during  or is otherwise  medically related to in-service injury or disease.

4.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA (to include arranging for the Veteran to undergo further examination, if appropriate), adjudicate the matter on appeal in light of all pertinent evidence added to the record (to particularly include all that added to the claims file since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




